



Exhibit 10.10
THIS AMENDMENT NO. 1 TO THE SECOND AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT (this “Amendment”) is entered into as of November 22, 2019, by and
among (i) Evoqua Water Technologies Corp. (f/k/a EWT Holdings I Corp.), a
Delaware corporation (the “Company”), (ii) the AEA Investors and (iii) the
Amending Investors (as defined herein), to amend the Second Amended and Restated
Registration Rights Agreement, dated as of October 16, 2017 (the “Registration
Rights Agreement”) by and among the Company, the AEA Investors and the Minority
Investors.
Capitalized terms used but not defined in this Amendment shall have the meanings
ascribed to them in the Registration Rights Agreement.
RECITALS:
WHEREAS, pursuant to Section 4.4 of the Registration Rights Agreement as in
effect immediately prior to the execution of this Amendment, the Registration
Rights Agreement may be amended with the written approval of the Company and
Holders holding a majority of the Registrable Securities then held by all
Holders; and
WHEREAS, (i) the Company and (ii) the AEA Investors and the Amending Investors,
which are the Holders of a majority of the Registrable Securities, desire to
amend the Registration Rights Agreement on the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
1.Amendments.
(a)    Section 1 of the Registration Rights Agreement is hereby amended by
adding the following definition to such Section (in alphabetical order):
“Amending Investors” means AEA Investors Fund V LP, AEA Investors Fund V-A LP,
AEA Investors Fund V-B LP, AEA Investors Participant Fund V LP, AEA Investors QP
Participant Fund V LP, bcIMC Private Placement (2013) Investment Corporation,
bcIMC (WCBAF) Private Placement (2013) Investment Corporation, Havelock Fund
Investments Pte Ltd, Jungfrau SICAV-SIF, Monte Rosa Funds SICAV-SIF, Monte Rosa
Opportunities SICAV-SIF and Pictet Private Equity Investors SA, together with
their respective Permitted Transferees and each party who executes a joinder to
this Agreement agreeing to be bound by and comply with the terms, conditions and
provisions hereof applicable to the Amending Investors from time to time.”
(b)    Section 2.7(c) of the Registration Rights Agreement is hereby amended and
restated in its entirety as follows:


1



--------------------------------------------------------------------------------





“(c)    Notwithstanding anything contained in this Agreement to the contrary,
each of the Minority Investors agrees not to sell, transfer or otherwise dispose
of any Common Stock or Common Stock Equivalent pursuant to Rule 144 or other
private placement for a period of two (2) years following the Company’s IPO (the
“Restricted Period”), provided that solely with respect to the Amending
Investors, the Restricted Period shall mean a period of three (3) years
following the Company’s IPO, except, in each case, (i) for the avoidance of
doubt, pursuant to a registered offering in accordance with the terms of this
Agreement, (ii) if consented to in writing by the Board in its sole discretion,
which consent may be provided on an individual basis with respect to any
particular Holder or (iii) to a Permitted Transferee. In the event the
Restricted Period shall be shortened in respect of any Minority Investor, the
Restricted Period for each other Minority Investor shall likewise be shortened.”
(c)    Section 2.7(d) of the Registration Rights Agreement is hereby amended and
restated in its entirety as follows:
“(d)    Notwithstanding anything contained in this Agreement to the contrary,
each of the Investor Holders agrees not to sell, transfer or otherwise dispose
of any Common Stock or Common Stock Equivalent pursuant to Rule 144 or other
private placement or in any other transaction not otherwise subject to the terms
of this Agreement during the Restricted Period except (i) if the Board grants a
waiver to the Restricted Period provided in Section 2.7(c) with respect to the
Additional Investors and permits the Additional Investors to participate on a
pro rata basis in such sale, transfer, disposition or similar transaction or
(ii) to a Permitted Transferee.”
(d)    Effectiveness. This Amendment shall be deemed to be effective and in full
force and effect as of the date hereof. Except as expressly amended by this
Amendment, all terms and provisions of the Registration Rights Agreement shall
remain unchanged and in full force and effect without modification, and nothing
herein shall operate as a waiver of any party’s rights, powers or privileges
under the Registration Rights Agreement. Any references in the Registration
Rights Agreement to “this Agreement,” or to the words “hereof” or “hereunder” or
words of similar import, and all references to the Registration Rights Agreement
in any and all agreements, instruments, documents and other writings of any kind
(other than in this Amendment or as otherwise expressly provided), shall mean
the Registration Rights Agreement as amended by this Amendment, whether or not
this Amendment is expressly referenced.
(e)    Governing Law; Arbitration.
(a)    This Amendment will be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to the principles of
conflict of laws thereof.
(b)    Except as otherwise provided in this Amendment, any controversy or
dispute arising out of this Amendment, the interpretation of any of the
provisions hereof or the action or inaction of any Person hereunder shall be
submitted to arbitration in New York, New York, before the


2

--------------------------------------------------------------------------------





American Arbitration Association under the commercial arbitration rules of such
Association. Any award or decision obtained from any such arbitration proceeding
shall be final and binding on the parties, and judgment upon any award so
obtained may be entered in any court having jurisdiction thereof. To the fullest
extent permitted by law, no action at law or in equity based upon any claim
arising out of or related to this Amendment shall be instituted in any court by
any party except: (i) an action to compel arbitration pursuant to this Section
3(b), (ii) an action to enforce an award obtained in an arbitration proceeding
in accordance with this Section 3(b), or (iii) an action for injunctive relief
when and if such relief is appropriate under the terms of this Amendment.
2.Counterparts. This Amendment may be executed and delivered in any number of
separate counterparts (including by facsimile or electronic mail), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
3.Severability. The provisions of this Amendment shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Amendment, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Amendment and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
4.Entire Agreement. This Amendment, the Registration Rights Agreement, the
Second A&R Stockholders Agreement and the other documents referred to herein or
therein or delivered pursuant hereto or thereto which form part hereof or
thereof constitute the entire agreement and understanding between the parties
hereto and thereto and supersedes all prior agreements and understandings
relating to the subject matter hereof and thereof.
[Remainder of Page Intentionally Left Blank]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
THE COMPANY:


EVOQUA WATER TECHNOLOGIES CORP.






By: /s/ Vincent Grieco    
Name: Vincent Grieco
Title: Executive Vice President and General Counsel
































[Signature Page to Amendment No. 1 to Registration Rights Agreement]

--------------------------------------------------------------------------------






AEA INVESTORS:
AEA INVESTORS FUND V LP


By: AEA Investors Partners V LP,
Its General Partner


By: AEA Management (Cayman) Ltd.,
Its General Partner






By: /s/ Barbara L. Burns    
Name: Barbara L. Burns
Title: Vice President




AEA INVESTORS FUND V-A LP


By: AEA Investors Partners V LP,
Its General Partner


By: AEA Management (Cayman) Ltd.,
Its General Partner






By: /s/ Barbara L. Burns    
Name: Barbara L. Burns
Title: Vice President




[Signature Page to Amendment No. 1 to Registration Rights Agreement]

--------------------------------------------------------------------------------





AEA INVESTORS FUND V-B LP


By: AEA Investors Partners V LP,
Its General Partner


By: AEA Management (Cayman) Ltd.,
Its General Partner






By: /s/ Barbara L. Burns    
Name: Barbara L. Burns
Title: Vice President




AEA INVESTORS PARTICIPANT FUND V LP


By: AEA Investors PF V LLC,
Its General Partner






By: /s/ Barbara L. Burns    
Name: Barbara L. Burns
Title: Vice President




AEA INVESTORS QP PARTICIPANT FUND V LP


By: AEA Investors PF V LLC,
Its General Partner






By: /s/ Barbara L. Burns    
Name: Barbara L. Burns
Title: Vice President


[Signature Page to Amendment No. 1 to Registration Rights Agreement]

--------------------------------------------------------------------------------






BCIMC PRIVATE PLACEMENT (2013) INVESTMENT CORPORATION








By: /s/ Jim Pittman    
Name: Jim Pittman
Title: President




BCIMC (WCBAF) PRIVATE PLACEMENT (2013) INVESTMENT CORPORATION










By: /s/ Jim Pittman    
Name: Jim Pittman
Title: President





HAVELOCK FUND INVESTMENTS PTE LTD








By: /s/ Alan Thompson    
Name: Alan Thompson
Title: Authorised Signatory

 
JUNGFRAU SICAV-SIF








By: /s/ Lett Fabien    
Name: Lett Fabien
Title: Officer


By: /s/ Christophe Vasselin    
Name: Christophe Vasselin
Title: Assistant Vice President




MONTE ROSA FUNDS, SICAV-SIF, in relation to its segregated compartment Monte
Rosa 2011








By: /s/ Lett Fabien    
Name: Lett Fabien
Title: Officer


By: /s/ Christophe Vasselin    
Name: Christophe Vasselin
Title: Assistant Vice President




MONTE ROSA OPPORTUNITIES, SICAV-SIF, in relation to its segregated compartment
Monte Rosa Co-Investments II








By: /s/ Lett Fabien    
Name: Lett Fabien
Title: Officer


By: /s/ Christophe Vasselin    
Name: Christophe Vasselin
Title: Assistant Vice President




PICTET PRIVATE EQUITY INVESTORS SA








By: /s/ Gerald Formaz    
Name: Gerald Formaz
Title: Director




By: /s/ Frederic Bertrand    
Name: Frederic Bertrand
Title: Director




[Signature Page to Amendment No. 1 to Registration Rights Agreement]